Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties, hereto, subject to the approval of the court:
. That the items marked “A” and initialed LEM (Examiner’s initials) by Examiner L. E. Muilenburg (Examiner’s Name) on the invoices covered by the protests enumerated above and assessed with duty at 44% ad valorem under Item 137.50, and claimed dutiable at 24% under Item 737.45 and described as a wind-up Lady Bug and Turtle in fact consist of a toy figure of an animate object having a spring mechanism, wholly or almost wholly of metal.
IT IS HEREBY FURTHER STIPULATED AND AGREED that protests enumerated above be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
The stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 737.45 of the Tariff Schedules of the United States as a toy figure of an animate object having a spring mechanism, wholly or almost wholly of metal, and carrying a dutiable rate of 24 percent ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.